EXHIBIT 10(e)16


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


MISSISSIPPI POWER COMPANY


The following are the annual base salaries, effective March 1, 2012, of the
Chief Executive Officer and Chief Financial Officer of Mississippi Power Company
and certain other executive officers of Mississippi Power Company who served
during 2011.




Edward Day, VI
President and Chief Executive Officer
$407,056
Moses Feagin
Vice President, Treasurer and Chief Financial Officer
$234,073
Thomas O. Anderson
Vice President
$194,461
John W. Atherton
Vice President
$234,073
Donald R. Horsley*
Vice President
$300,706







*Through July 31, 2011

